Case 21-12238-LMI Doc 7-1 Filed 03/08/21 Page1lof3
THE SEMRAD LAW FIRM

 

Attorneys & Counselors at Law
2332 Galiano, 2nd Floor

Coral Gables, FL 33134

(786) 706-8014

RECITALS

 

WHEREAS, ihe Semrad Law Firm LLC (the “Firm”) previously agreed to represent Kevin La
Chapelle, the “Client” or “Clients”) conditioned on the Client(s) entering into this agreement

after the filing of a Chapter 7 Bankruptcy case to pay the Firm for services rendered after the
filing of the case.

WHEREAS, the Client(s) has filed a Chapter 7 Bankruptcy, Case 21-12238 (THE “Case”).

WHEREAS, the Firm will forebear from requesting to withdraw from representing Client(s) so
long as Client(s) signs this agreement within ten (10) days of the filing of the Case.

WHEREAS, the Client(s) has been advised that in the event Client(s) refuses to sign this
agreement, Client(s) will owe no money to the Firm for any services rendered in this Case and
the Firm must continue to represent Client(s) in all aspects of this case until permitted by the
Bankruptcy Court to withdraw from representation.

 

WHEREAS, The Client(s) has been advised that inthe event Client(s) refuses to sign this

agreement, Client(s) may hire another attorney apart from the Firm to represent Client(s) in the
Case.

WHEREAS, The Client(s) has been advised that Client(s) may consult another attorney apart
from the Firm as to whether Client(s) should enter into this agreement.

NOW, THEREFORE, in consideration of the promises and forbearances made herein, the
sufficiency of which is hereby expressly acknowledged, the Parties agree to the following:

1. Scope of Representation. The Firm will be representing the Client(s) in all aspects of the
Case except for any adversary proceedings that may be filed against the Client(s). The
scope of this representation does not include any other civil or criminal proceedings.

2. Fees.

a. The Firm agrees to provide the following Services:
i. Advise Client(s) of the requirement to attend the meeting of creditors
and notify Client(s) of the date, time, and place of the meeting;
ii. Advise Client(s) of the requirement to attend a debtor education course
and provide a certificate of completion to the Firm;
iii. Send notice of the Case filing to creditors;

 
3. Retai

 

Vi.

vil.

Vili.

Xi.

Xii.
Xili.
XIV.

XV.
XVi.

Xvi.
XViil.
XIX.

XX,

Case 21-12238-LMI Doc 7-1 Filed 03/08/21 Page2of3

Correspond with creditors regarding any matters necessa ry for the
administration of the Case, including to cease payroll garnishments,
unfreeze bank accounts, or recover property that was improperly seized
by a creditor;

Timely submit to the Chapter 7 trustee properly documented proof of
income, tax records as well as any other necessary documentation;
Provide knowledgeable legal representation at the meeting of creditors
as well as any continued or rescheduled meetings in time for check-in
and the actual examination;

Timely prepare and file the notice of completion of the debtor education
course;

If the Firm will be employing another attorney to attend the meeting of
creditors, personally explain to Client(s), in advance, the role and identity
of the other attorneys and provide that attorney with the Case file in
sufficient time to review it and properly represent Client(s) at the
meeting;

Timely negotiate with the Trustee regarding any property or actions that
the Trustee may pursue that may be adverse to Client(s) interests;
Timely prepare, file, and serve any necessary statements, amended
statements, amended schedules and any change of address, in
accordance with information provided by you Client(s);

Monitor all incoming case information, including but not limited to,
Reaffirmation agreements, notice of audits by the US Trustee,
correspondence from Client(s) or any interested parties;

Review and negotiate, if necessary, any reaffirmation agreements and
personally explain the terms of said agreements to Client(s);

Be available to respond to Client(s)’ questions throughout the term of the
case;

Review and timely respond, if necessary, to Trustee motions to dismiss
the Case;

Review and timely respond, if necessary, to motions for relief from stay;
Prepare, file, and serve all appropriate motions to avoid liens;

Prepare, file, and serve all appropriate motion to redeem;

Send /n Re Mendiola letters to previously undisclosed creditors; and
Provide any other legal services necessary for the administration of the
case; and

Provide post discharge services such as a review of Client(s)’ credit report
and advising Client(s) regarding possible discharge violations that may
have occurred.

The fee for services provide after the case is filed is $1100.00.

ners and Payments to the Firm.
Case 21-12238-LMI Doc 7-1 Filed 03/08/21 Page3of3

a. The fee being charged isa flat fee for services rendered during the Case and will
be applied without the need for the Firm to keep detailed time records for the
specific services performed.

b. Any funds paid to the Firm shall immediately become property of the Firm and
will be deposited into the operating account of the Firm and will be used for
general expenses of the firm.

While itis ordinarily an option to deposit funds with an attorney that shall
remain property of the Client(s) as security for future services, the Firm does not
represent clients under such a security retainer because bankruptcy cases
require many disparate tasks and functions for the attorneys and support staff;
some of which require legal expertise while others may only be ministerial in
nature. The benefit to Client(s) is the firm’s commitment to perform any and all
work necessary to represent Client(s) in this Case.

4, Right to Hire New Counsel. Client(s) has the right at any time to terminate the Firm’s
representation and hire new counsel. Should Client(s) refuse to sign an agreement after
the filing of your bankruptcy case to pay the Firm for services rendered after the filing of
the Case, and the Firm moves to withdraw from representation, Client(s) is strongly
mL to hire new counsel.

 

5: ronyict Waiver. There is aninherent conflict wherever attorneys represent debtors in
bankruptcy for a fee. The Firm is working to alleviate financial issues, while at the same
time charging a fee. There have also previously been cases that questioned whether
asking you to signan agreement after the filing of your bankruptcy case to pay the Firm
for services rendered after the filing of your case presents a possible additional conflict
of interest. The Firm may only represent you if that representation will not be
materially limited by the Firm’s own interests. We believe our ability to represent you
will not be affected by your ongoing obligation to pay our post-petition fee. By signing
this agreement, you are waiving this conflict and are allowing us to represent you. You
do not have to waive this conflict of interest and can instead choose for the Firm not to
represent you. You also have the right to consult separate counsel to discuss whether
you should waive this conflict.

Date: Si]

a

 
 

Signed:

Kevin La Chapelle
/s/ Yevgeniy Feldman

 

Yevgeniy Feldman, The Semrad Law Firm LLC

 
